Title: To George Washington from Thomas Sim Lee, 15 October 1793
From: Lee, Thomas Sim
To: Washington, George


          
            Sir
            Anna[po]lis Octr 15 1793
          
          I do myself the honour to transmit to yr Excelly the copy of a letter from the British
            Vice Consul residing in Baltimore and of a deposition corroborative of those which
            accompanied my letter of the 11 Instant respecting the Brig Cunningham.
          I enclose likewise the copy of a letter from the same Gentleman on the subject of the
            Ship Roehampton captured by the french Privateer Industry.
          
            T. S. L.
          
        